DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow (US2011/0049128).
Chow discloses a towel heating mechanism comprising a pair of opposing fabric members (13, para. 0021) attached at the perimeter thereby forming an inner cavity therebetween (inherent, para. 0002, 0021; Figure 3), a heating element (12), a pair of waterproof layers enclosing heating element (para. 0021), an actuator (37) connected (Figure 3) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Grinstead et al (US2006/0219690).
Chow discloses all of the recited subject matter except fabric made of an absorbent material such as terry cloth.  Grinstead et al discloses a heating mechanism wherein the cover is made of an absorbent material such as terry cloth (abstract).  It would have been obvious to one of ordinary skill in the art to have included, before the effective filing date of the invention, to have used terry cloth as disclosed by Grinstead et al as the fabric in the heating mechanism  of Chow because, terry cloth is a soft material which provides a comfortable soft surface for the user.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Campf (US5986243).
.
Claims 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Hornsby (US2993979).
Chow discloses all of the recited subject matter except a battery disposed within a pocket on an external surface of fabric.  Hornsby discloses a battery disposed within a pocket on an external surface of fabric (column 1, lines 70-72).  It would have been obvious to one of ordinary skill in the art to have included, before the effective filing date of the invention, a battery disposed within a pocket on an external surface of fabric as disclosed by Hornsby in the heating mechanism of Chow because, a battery disposed within a pocket on an external surface of fabric allows for a more portable heating mechanism.  While neither Chow nor Hornsby discloses a pocket with a waterproof liner, Chow does disclose waterproof layers.  It would have been obvious to one of ordinary skill in the art and within the level of ordinary skill to have included, before the effective filing date of the invention, a waterproof liner in the pocket as a matter of design choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





stf								/SHAWNTINA T FUQUA/December 3, 2021						Primary Examiner, Art Unit 3761